El Juez Asociado, Se. del Tobo,
emitió la opinión del tribunal.
José León Bío presentó nna demanda' en la Corte de Dis-trito de Aguadilla, dirigida contra Fernando Vázquez, sobre cumplimiento de contrato, y nna solicitud para que se ex-pidiera nna orden de ■injunction preliminar prohibiendo la venta en pública subasta de cierta finca, hasta que se resol-vieran los.derechos del demandante reclamados en la expre-sada demanda. La orden fné expedida, fijándose en cuatro cientos pesos, la fianza que debía prestar el peticionario.
El demandado Vázquez presentó nna moción solicitando que se disolviera el injunction, y la corte, después de oir a ambas partes, declaró sin lugar la moción del demandado. Contra esta resolución de la corte apeló el demandado para ante esta Corte Suprema, que resolvió el recurso por senten-cia de 11 de febrero actual, confirmando la resolución apelada.
Pendiente el pleito principal sobre cumplimiento de con-trato y la apelación interpuesta contra la orden de la corte de distrito negándose a disolver el injunction preliminar ex-pedido, el demandado Vázquez presentó nna contestación a la solicitud de injunction preliminar, y el caso fué nuevamente discutido por ambas partes y decidido por la corte de distrito en contra del demandado por resolución de 3 de mayo de 1910, contra la cual se interpuso el presente recurso de ape-lación.
Uno de los fundamentos de la resolución apelada, bastante para sostenerla, dice así:
“Finalmente, resuelta por la corte la cuestión de la disolución o revocación de la orden de injunction a virtud de solicitud presentada por el demandado, y apelada por el mismo la resolución' negando 1^ disolución, no cabe en buena lógica jurídica volver sobre lo mismo que ba sido ya juzgado, proponiendo de nuevo idéntica cuestión; según el principio “non vis ni idem.” (debe decir: non bis in idem.”) *234El lugar apropiado para discutir en definitiva el asunto, sería dentro-del procedimiento en el que ha de ventilarse el pleito principal, y en donde ha de hacerse firme y definitivo el injunction decretado, que no es más que un mero incidente de lo principal.
' Pero aún cnando consideráramos el caso y lo resolviéra-mos por sus propios méritos, nuestra resolución tendría que ser contraria a las pretensiones de la parte apelante. Los. mismos errores alegados en la apelación de la orden negando, la disolución del injunction, se repiten aquí; y, por los motivos consignados en la opinión de esta corte, que es la ley de esto caso,- al resolver aquel recurso, deberíamos decidir, que no se-llan cometido los errores alegados, y que la corte dictó la orden de injunction preliminar en el ejercicio de su jurisdic-ción y de acuerdo con la ley y la jurisprudencia.
, El recurso debe declararse sin lugar y confirmarse la sen-tencia apelada.

Confirmado.

Jueces concurrentes: Sres. Presidente Hernández, y Asociados, MacLeary y Wolf.
El Juez Asociado, Sr. Aldrey, no intervino en la resolu-ción de este caso.